

114 HR 6026 IH: To amend the Ethics in Government Act of 1978 to require each candidate for nomination or election to the office of President or Vice President to include in the financial disclosure reports the candidate is required to file under such Act a statement regarding whether or not the Secretary of the Treasury is in the process of auditing any of the candidate’s individual Federal income tax returns.
U.S. House of Representatives
2016-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6026IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2016Mr. Huffman (for himself, Mr. Polis, Ms. Jackson Lee, Mrs. Napolitano, Mr. Walz, Mr. Courtney, Mr. Lowenthal, Mr. McGovern, Mr. Cummings, Mr. Heck of Washington, Mr. Vargas, Ms. Esty, Mr. Gene Green of Texas, Mr. Cartwright, Mr. Peterson, Mr. Meeks, Mr. Aguilar, Ms. Lofgren, Mr. Perlmutter, Mr. Thompson of California, Mr. Lewis, Ms. Clark of Massachusetts, Ms. Brownley of California, Ms. Slaughter, Mr. Larson of Connecticut, Mr. Pocan, Mr. Swalwell of California, Mr. Clay, Mr. Loebsack, Mr. Cleaver, Mr. DeSaulnier, Mr. Ellison, Mr. Murphy of Florida, Mr. Ryan of Ohio, Mr. DeFazio, Mr. Capuano, Ms. Frankel of Florida, Mr. Pascrell, Mr. Michael F. Doyle of Pennsylvania, Mr. Grijalva, Ms. Linda T. Sánchez of California, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the Ethics in Government Act of 1978 to require each candidate for nomination or election
			 to the office of President or Vice President to include in the financial
			 disclosure reports the candidate is required to file under such Act a
			 statement regarding whether or not the Secretary of the Treasury is in the
			 process of auditing any of the candidate’s individual Federal income tax
			 returns.
	
		1.Requiring candidates for President and Vice President to provide information on audit status of
			 Federal income tax returns
 (a)Disclosure of audit status requiredSection 102 of the Ethics in Government Act of 1978 (5 U.S.C. App. 102) is amended by adding at the end the following new subsection:
				
 (j)In the case of a report filed pursuant to subsection (c) of section 101 by an individual who is a candidate for nomination or election to the office of President or Vice President, the report shall include a statement obtained by the individual from the Secretary of the Treasury regarding whether or not the Secretary is in the process of auditing any of the individual’s individual Federal income tax returns, and, if so, the taxable year of the tax return involved..
			(b)Effective date
 (1)In generalThe amendment made by subsection (a) shall apply with respect to individuals who first become candidates for election to the office of President or Vice President after the date of the enactment of this Act.
 (2)Special rule for 2016Each candidate who won the nomination of a political party for election to the office of President or Vice President in 2016 shall comply with subsection (j) of section 102 of the Ethics in Government Act of 1978, as added by subsection (a), not later than September 26, 2016.
				